COOK, Justice
(dissenting).
I respectfully dissent.
Owens was placed on a chemotherapy treatment whereby several drugs were introduced through the catheter. One cycle, known as the MOPP cycle, introduced the drugs nitrogen mustard, vincristine, and pro-carbazine.2 The ABVD cycle introduced adriamycin, bleomycin, vinblastine and DTIC. The undisputed facts in this ease are that Owens did not experience pain immediately upon the administration of the drugs in question and that the pain was related to the ABVD cycles. He experienced little pain during the MOPP cycles. In his deposition, at pages 208-16, Dr. Singer answered the following questions:
“Q. Are you aware of any cases where catheters have eroded through a vein?
“A. Yes. I have heard of cases where catheters which have been indwelling for periods of time have eroded through vessels. I don’t, again, recall specifically a case with a Hickman catheter. We have had food tubes, all sorts of drugs and the cycles. At that time definitely there was an indication that the patient had infiltration of the tissues or symptoms related to administration of the drugs.
“Normally if you administer drugs into a line this patient should have no symptoms because the drug is being diluted and going directly into the blood stream. If at the time the drug is administered the patient complains of symptoms one has to think of extravasation or leakage because that would be the only time the drug would came pain. And since you’re using drugs that are known to be severe vesicants like Adriamycin, Bleomycin, Nitrogen Mustard, then certainly these drugs are capable of causing symptoms.
“Q. So if this extravasation is occurring you would expect it to be occurring upon the administration of both the ABVD and the MOPP agents?
“A. I would say when both are given, yes, to some degree.
“Q. And the symptoms would be discomfort during the administration of the chemotherapy "l
“A. Correct, and later pain or swelling of the arm....
“Q. And to your knowledge there has never been a case reported in the literature similar to what you’re presenting here as theories for Mr. Owens?
“Mr. Renfroe: Objection.
“The Witness: To my knowledge, no.”
In his deposition, Dr. Singer acknowledged that he had never known of a situation such as the one he theorized. He further acknowledged that the CT scan and X-rays were the only methods of determining whether the Hickman catheter was in the proper place. These tests were done, and then indicated proper placement of the catheter. Notwithstanding these facts, Dr. Singer stated that upon Mr. Owens’s complaints of pain, the Hickman catheter should have been removed and placed on the left side of Mr. Owens, who had a history of wound dehis-cence and was severely overweight.
In light of the fact that Dr. Singer’s deposition indicates that his opinion was based on erroneous facts, I would affirm the summary judgment.
MADDOX, J., concurs.

. During this cycle, the drug prednisone was administered orally.